Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Claim Status
Claims 1-7 are canceled. Claims 8-16 are pending and under examination.

Action Summary
Claims 8-16 rejected under 35 U.S.C. 103 as being un-patentable over Cooke et al. (WO2012/004299 A1) cited in the IDS in view of Nayar et al., Abstract Number 1053, 2015 ACR/ARHP Annual Meeting, September 29, 2015 cited in the 892 IDS filed on 08/05/25019 and  Puri et al., Front Immunol. 2012; 3: 256, pages 1-16, and Hansen et al., Arthritis Research & Therapy 2007, 9:218, pp. 1-12 are withdrawn, but modified and revisited in light of the claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8-16 are rejected under 35 U.S.C. 103 as being un-patentable over Cooke et al. (WO2012/004299 A1) cited in the IDS in view of Nayar et al., Abstract Number 1053, 2015 ACR/ARHP Annual Meeting, September 29, 2015 cited in the 892 IDS filed on 08/05/25019 and  Puri et al., Front Immunol. 2012; 3: 256, pages 1-16, and Hansen et al., Arthritis Research & Therapy 2007, 9:218, pp. 1-12.
Cooke et al. teaches a  method for the treatment of a disorder or a disease mediated by the PI3K enzymes, preferably by the ΡΙ3Κδ isoform, comprising the step of administering to a subject a therapeutically effective of 1-{(S)-3-[6-(6-Methoxy-5-trifluoromethyl-pyridin-3-yl)-5,6,7,8-tetrahydro-pyrido[4,3-d]pyrimidin-4-ylamino]-pyrrolidin-1-yl}-propan-1-one in form of a salt form selected from citrate, fumarate or napadisylate; or b) phosphate, hydrochloride or hippurate, wherein the disorder or a disease is selected from rheumatoid arthritis (RA), pemphigus vulgaris (PV), idiopathic thrombocytopenia purpura (ITP), thrombotic thrombocytopenic purpura (TTP), autoimmune hemolytic anemia (AIHA), acquired hemophilia type A (AHA), systemic lupus erythematosus (SLE), multiple sclerosis (MS), myasthenia gravis (MG), Sjogren's syndrome (SS), ANCA-associated vasculitides, cryoglobulinemia, chronic autoimmune urticaria (CAU), allergy (atopic dermatitis, contact dermatitis, allergic rhinitis) , goodpasture's syndrome, transplant rejection and cancers of haematopoietic origin, see claims 
Cooke et al. does not teach primary Sjogren’s syndrome. 
Nayar et al. teaches Sjögren's syndrome (SS) is a chronic autoimmune disease characterized  B cell hyper-activation and exocrine gland infiltration that results in loss of glandular function, systemic manifestations and autoantibody production; PI3Kδ protein PS6 showed significant expression in the salivary glands from patient with Sjogren’s syndrome and also was detected within the lymphoid aggregates in both T and B cells area. A decreased in the number of T and B cells in cannulated salivary glands of mice prophylactically treated with an inhibitor of PI3Kδ, see Abstract. 
Puri et al. teaches the delta isoform of the p110 catalytic subunit (p110δ) of phosphoinositide 3-kinase is expressed primarily in hematopoietic cells and plays an essential role in B-cell development and function. Studies employing mice lacking a functional p110δ protein, as well as the use of highly-selective chemical inhibitors of p110δ, have revealed that signaling via p110δ-containing PI3K complexes (PI3Kδ) is critical for B-cell survival, migration, 
Hansen et al. teaches primary Sjögren's syndrome (pSS) is an autoimmune disorder characterized by specific pathological features. A hallmark of pSS is B-cell hyperactivity as manifested by the production of autoantibodies, hypergammaglobulinemia, formation of ectopic lymphoid structures within the inflamed tissues, and enhanced risk of B-cell lymphoma. These findings add to our understanding of the pathogenesis of this autoimmune inflammatory disorder and may result in new therapeutic approaches, see Abstract.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Cooke et al. to include primary Sjogren’s syndrome as one of the PI3k-releated disease to give the claimed method. One would have been motivated to do so because not only Cooke et al teach the compound, i.e. crystalline phosphate compound 67 for treating PI3k-related disease that includes Sjogren’s syndrome but also because Hansen et al. teaches primary Sjögren's syndrome (SS) is a chronic autoimmune disease characterized  B cell hyper-activation and exocrine gland infiltration, see Abstract and because Puri et al. and Nayar et al. both teach p110δ inhibitors may be useful for inhibiting the in vivo trafficking, localization, and activation of B-cell populations that have been strongly implicated in a variety of autoimmune diseases, see page 4, second col. last para. As such, one would reasonably expect the method of Cooke et al. to be effective for treating primary Sjogren’s syndrome with success by inhibiting B-cells activation because Nayar et al. B cell hyper-activation and exocrine gland infiltration results in loss of glandular function, systemic manifestations and autoantibody production result in loss of glandular function, systemic manifestations and autoantibody production in SS.
With respect to “inhibit CXCL13-induced B cell migration, antigen-loading via MHC II and secretion of pro- inflammatory cytokines” limitation. Said limitation simply expresses the mechanism by which the claimed compound function in the body. Hence, even though the claims are drawn to a mechanism by which the claimed compound inhibits CXCL13-induced B cell migration, antigen-loading via MHC II and secretion of pro- inflammatory cytokine, the claimed method does not appear to distinguish over the prior art teaching of the same or nearly the same method. The mechanism of action does not have a bearing on the patentability , 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.
	Applicant’s argument and Response to Argument
Applicant argues that as explained in the previous reply, filed February 12, 2020 (which is incorporated by reference hereby), primary Sjogren's is a distinct disease from secondary Sjogren's and is associated with a unique expression of biomarkers. The patients suffering from primary Sjogren's thus form a distinct subset of patients. None of the cited prior art documents describe treatment of primary Sjogren's or B-cell expression in primary Sjogren's. Puri is entirely silent on Sjogren's disease let alone on methods of treating Sjogren's disease, while at best Cooke, Nayar and Hansen describe Sjogren's disease only generally. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that), primary Sjogren's is a distinct disease from secondary Sjogren's and is associated with a unique expression of biomarkers and the patients suffering from primary Sjogren's thus form a distinct subset of patients. However, the Examiner contends that the rejection is based on the fact that of 1-{(S)-3-[6-(6-Methoxy-5-trifluoromethyl-pyridin-3-yl)-5,6,7,8-tetrahydro-pyrido[4,3-d] pyrimidin-4-ylamino]-pyrrolidin-1-yl}-propan-1-one in form of a salt form selected from citrate, fumarate or napadisylate; or b) phosphate, hydrochloride or hippurate (the claimed compound) as having 
δ protein PS6 showed significant expression in the salivary glands from patient with Sjogren’s syndrome and also was detected within the lymphoid aggregates in both T and B cells area and a decreased in the number of T and B cells in cannulated salivary glands of mice prophylactically treated with an inhibitor of PI3Kδ, see Abstract. Hansen et al. teaches primary Sjögren's syndrome (pSS) is an autoimmune disorder characterized by specific pathological features. A hallmark of pSS is B-cell hyperactivity as manifested by the production of autoantibodies, hypergammaglobulinemia, formation of ectopic lymphoid structures within the inflamed tissues, and enhanced risk of B-cell lymphoma, see Abstract. Based on the above teachings, a person of ordinary skill in the art would reasonably expect compound 67 taught by Cooke et al., (claimed compound) known to have ΡΙ3Κδ isoform inhibitory activity to effectively treat or reduce B-cell hyper-activation in patient with primary Sjogren’s syndrome with success. 
Applicant argues that the present application shows data evaluating the effect of leniolisib on the production of chemokines relevant for the formation of germinal centers, e.g. the chemokine production of human peripheral blood mononuclear cells (PBMC), where the inhibition of TLR9 ligand-induced CXCL13 production (table 3) as well as the inhibition of anti-IgM-dextran ligand-induced IP-10 production (table 4) is measured. The present application further shows the inhibitory effect of leniolisib on CXCL13-induced B cell migration (table 5) and In response, Applicant’s argument that the claimed compound provides unexpected mechanistic properties such as inhibition of CXCL13-induced B cell migration, antigen-loading via MHC II and secretion of pro- inflammatory cytokine is not persuasive. Said mechanism of action, i.e. the inhibitory effect of leniolisib on CXCL13-induced B cell migration (table 5) and the inhibitory effect of leniolisib on antigen- loading via MHC II and secretion of pro-inflammatory cytokines (IL 6 and TNFα in murine B cells (table 2) are the intended properties/characteristics/mechanism of action of the claimed compound. The claimed method does not appear to distinguish over the prior art teaching of the same or nearly the same method. The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.

 
Conclusion
No claims are allowed. 
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628